DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, 16-19,  21-24, and 29-30  are rejected under 35 U.S.C. 103 as being unpatentable over Sagar et al. (US 2017/0086100 A1), hereinafter ‘Sagar”.
Claims 1, 17, 29, and 30:
Regarding claim 1, Sagar teaches ‘an apparatus for wireless communication by a user equipment (UE)’ (Sagar: [Summary], “Various embodiments include methods implemented on multi-subscription multi-standby communication devices”; Fig. 2), ‘comprising: at least one processor; and a memory coupled to the at least one processor’ (Sagar: Fig. 2), the memory including instructions executable by the at least one processor to cause the apparatus to: 
‘establish a first link with a network entity, the first link associated with a first subscriber identification module (SIM) of the UE’ (Sagar: [0032], “A multi-subscription multi-standby communication device 110 may communicate with the first communication network 102 through a communication link 132 to the first base station 130.”; [0034], “The MSMS communication device 200 may include a first SIM interface 202a, which may receive a first identity module SIM-1 204a that is associated with a first subscription.”; see Figs. 1 and 2); 
‘coordinate with the network entity to establish at least one pattern of gaps to interrupt communications on the first link to allow for communications on a second link’ (Sagar: [0029], “the device processor may request a gap in the ongoing voice communication session in order to perform the tune-away to the second subscription”) ‘associated with a second SIM of the UE’ ([0034], “The MSMS communication device 200 may optionally also include a second SIM interface 202b, which may receive a second identity module SIM-2 204b that is associated with a second subscription.”).
Sagar however does not expressly teach, ‘dynamically change the at least one pattern of gaps’ .
Though Sagar does not expressly teach the above claim element, it would have been obvious to a person of ordinary skill in the art to combine the following disclosures and come up with the claimed invention:
a) [0064] ”In response to determining that there is an upcoming overlap between the first and second subscriptions (i.e., determination block 406="Yes"), the device processor may calculate a timing and/or a duration of a tune-away gap in block 408.”;
b) [0065] “In block 410, the device processor may send a request to create the tune-away gap. For example, the device processor may send the request to a base station of the first communication network ( e.g., the base station 130).”.
A person of ordinary skill would be motivated to combine the disclosed information so that device can dynamically change the gaps so as to be able to communicate with the second network when needed, e.g., to avoid, “overlap in time between the voice communication session (i.e., on the first subscription) and a paging message on the second subscription.”, as disclosed by Sagar in [0063].
Sagar teaches, ‘communicate on the first and second links, in accordance with the dynamically changed at least one pattern of gaps’ (Fig. 4, step 420, “Perform tune-away to second subscription during tune-away gap”).
	Claim 17 is for a network implementing methods complementary to the methods performed by apparatus of claim 1.
	Claim elements are discussed above in claim 1.
Claim is rejected based on rejection of claim 1.

Claim 29 is for method implemented by the apparatus of claim 1. The claim is a change in category with respect to claim 1. Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 1.
Claim 30 is for method implemented by the apparatus of claim 17. The claim is a change in category with respect to claim 17. Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 1 and 17.

Claims 2 and 18:
Regarding claim 2, Sagar teaches the apparatus of claim 1 (discussed above), ‘wherein the first and second links are established with: a same base station (BS); different BSs; or different radio access technologies (RATs)’ (Sagar: Fig. 1 discloses two links 132 and 142 are established with different base stations; [0033], “Additionally, each of the communication links 132, 134, 142, 144 may utilize more than one RAT.”).
Claim 18 is for network apparatus implementing the complementary method of claim 2. Claim elements are discussed above in claim 2. Claim is rejected based on rejection of claim 2. 

Claims 3 and 19:
Regarding claim 3, Sagar teaches the apparatus of claim 1 (discussed above), ‘wherein in order to coordinate, the memory further includes instructions executable by the at least one processor to cause the apparatus to at least one of: inform the network entity of the need for gaps to use the second link; or suggest one or more patterns of gaps to use the second link’ (Sagar: [0029], “the device processor may request a gap in the ongoing voice communication session in order to perform the tune-away to the second subscription”).
Claim 19 is for network apparatus implementing the complementary method of claim 3. Claim elements are discussed above in claim 3. Claim is rejected based on rejection of claim 3. 

Claims 5 and 21:
Regarding claim 5, Sagar teaches the apparatus of claim 3 (discussed above),  ‘wherein the one or more suggested gap patterns include at least one of: one or more gaps preferred for downlink; one or more gaps preferred for uplink; or one or more gaps where the UE has no preference regarding downlink or uplink’ (Sagar: [0031] In some embodiments, the device processor may calculate a timing and a duration of gap that the device processor may request in the transmission of downlink data on the first subscription (a "tune-away gap").”, provides teaching of preferred gap for downlink).
Claim 21 is for network apparatus implementing the complementary method of claim 5. Claim elements are discussed above in claim 5. Claim is rejected based on rejection of claim 5. 

Claims 6 and 22:
Regarding claim 6, Sagar teaches the apparatus of claim 3 (discussed above). 
Sagar however does not expressly teach, ‘wherein the UE suggests at least one of: a minimum amount of time duration to be served on each link in a given period; or a maximum latency for each period’.
 Though not expressly taught by Sagar, in Clm. 7 it discloses calculation of a time duration, “calculating a timing of a tune-away gap further comprises calculating a duration of the tune-away gap.”; Clm. 1 teaches data loss rate during time away and defines a threshold. 
It would have been obvious to one of ordinary skill in the art to come up with the claimed invention from the disclosures of Sagar that the duration away needs to be minimized so that the threshold is not crossed.
Claim 22 is for network apparatus implementing the complementary method of claim 6. Claim elements are discussed above in claim 6. Claim is rejected based on rejection of claim 6. 

Claims 7 and 23:
Regarding claim 7, Sagar teaches the apparatus of claim 1 (discussed above), wherein in order to coordinate, the memory further includes instructions executable by the at least one processor to cause the apparatus to: ‘receive signaling, from the network entity, of one or more gap pattern configurations’ (Sagar: Fig. 4, step 414).
Claim 23 is for network apparatus implementing the complementary method of claim 7. Claim elements are discussed above in claim 7. Claim is rejected based on rejection of claim 7. 

Claims 8 and 24:
Regarding claim 8, Sagar teaches the apparatus of claim 7 (discussed above),  wherein at least one pattern of gaps includes: a first set of dedicated gaps for each of the first SIM and the second SIM; and a second set of flexible gaps that can be used by either the first SIM or the second SIM (implied by disclosure by configuration of tune away gaps as discussed in Sagar; tune away is equally applicable from the first SIM to the second or from the second SIM to the first; configuration is disclosed in [0020]).
Claim 24 is for network apparatus implementing the complementary method of claim 8. Claim elements are discussed above in claim 8. Claim is rejected based on rejection of claim 8. 

Regarding claim 9, Sagar teaches the apparatus of claim 8 (discussed above), ‘wherein the memory further includes instructions executable by the at least one processor to cause the apparatus to, if a collision of potential communications on the first SIM and the second SIM happens on a flexible gap: 
select which of the first SIM or the second SIM to communicate with during the flexible gap; and 
signal an indication of the collision to at least the first SIM or the second SIM not selected for communication’ (Sagar: [0063] – [0064] discloses overlap scenario; it is obvious that collision avoidance is necessary and the claim would be obvious to one of ordinary skill in the art).

Regarding claim 10, Sagar teaches the apparatus of claim 9 (discussed above), ‘wherein the memory further includes instructions executable by the at least one processor to cause the apparatus to reschedule or retransmit a colliding communication of the first SIM or the second SIM not selected for communication’ (implied based on discussion above in claim 9).

Regarding claim 11, Sagar teaches the apparatus of claim 7 (discussed above), ‘wherein in order to coordinate, the memory further includes instructions executable by the at least one processor to cause the apparatus to: 
perform a gap configuration on the first link; and 
subsequently perform a gap configuration on the second link’ (implied by disclosure by Sagar as discussed in claim 1; gap configuration for one SIM implies the configuration for the other SIM too).

Regarding claim 16, Sagar teaches the apparatus of claim 1 (discussed above). 
Though Sagar does not teach, ‘wherein: at least one of the first or second links is with a master node (MN); and at least one of the first or second links is with a secondary node (SN)’, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a design choice to make one link is for communication to a master node and the other for communication to a secondary node, as is often done during dual connectivity, to provide most of the control information through link with master node.







Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sagar as applied to claim 3 above, and further in view of Yang et al. (US 2015/0289314 A1), hereinafter “Yang”.
Claims 4 and 20:
Regarding claim 4, Sagar teaches the apparatus of claim 3 (discussed above). 
Sagar however does not expressly teach, ‘wherein the one or more patterns of gaps comprise periodic, aperiodic, or semi-persistent patterns’.
Yang in the same field of endeavor teaches periodic patterns (Yang: [0041] “When the UE is in the original operation of the first RAT, the UE periodically tunes away from the first RAT to the second RAT to monitor activities ( e.g., a page) from the second RAT.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Yang with that of Sagar so as to monitor activities in the second RAT as disclosed above.
Claim 20 is for network apparatus implementing the complementary method of claim 4. Claim elements are discussed above in claim 4. Claim is rejected based on rejection of claim 4. 








Claims 12, 13-15, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sagar as applied to claim 1 above, and further in view of Pathak et al. (US 10,568,073 B2), hereinafter “Pathak”.
Claims 12 and 25:
Regarding claim 12, Sagar teaches the apparatus of claim 1 (discussed above). 
Sagar however does not teach the claim, ‘wherein in order to dynamically change the at least one pattern of gaps, the memory further includes instructions executable by the at least one processor to cause the apparatus to request a change to at least one of the gap patterns via at least one of: 
radio resource control (RRC) signaling with an explicit indication of the requested change; or 
medium access control (MAC) or 
physical layer (PHY) signaling that indicates an index of a requested pattern’ 
Pathak in the same field of endeavor teaches (Pathak: Col. 7, lines 32-42, “When a tune away event occurs, the DSDS device may adopt one of the following schemes or an alteration/combination
of them to send a suspend message providing an indication of the event to a network entity:
a. Explicit signaling via a new Media Access Control (MAC) Control Element (CE) or a new Radio Link Control (RLC) Control Protocol Data Unit (PDU)
b. Explicit signaling via a new RRC Message (Signaling message)
c. Explicit signaling via a new Layer-I Message (Control channel message)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Pathak with that of Sagar and come up with the claimed invention to get the advantage of using MAC or physical layer as described in detail in Pathak: Col. 8, lines 4-30.
Claim 25 is for network apparatus implementing the complementary method of claim 12. Claim elements are discussed above in claim 12. Claim is rejected based on rejection of claim 12.

Claims 13 and 26:
Regarding claim 13, Sagar teaches the apparatus of claim 1 (discussed above). 
The claim, ‘wherein dynamically changing the at least one pattern of gaps is based on at least one of: signaling, from the network entity, activating or deactivating one or more of the at least one pattern of gaps; or signaling, from the UE, requesting activation or deactivation of one or more of the at least one pattern of gaps’, is implied based on the dynamic nature of requesting the tune away gaps discussed above in claim 12. Activation/deactivation is implied by sending of the request as discussed above.
Claim 26 is for network apparatus implementing the complementary method of claim 13. Claim elements are discussed above in claim 13. Claim is rejected based on rejection of claim 13.

Claims 14 and 27:
Regarding claim 14, Sagar teaches the apparatus of claim 1 (discussed above). 
Sagar teaches, ‘wherein dynamically changing the at least one pattern of gaps is based on the UE signaling that indicates at least one of a duration of requested gap or an expected return time’ (Sagar: [0065], “In some embodiments, the device processor may request the tune-away gap at a selected time. The selected time may be based on the calculated timing and/or duration of the tune-away gap.”).
Sagar however fails to expressly teach, ‘requesting an aperiodic gap via at least one of medium access control (MAC) or physical layer (PHY) signaling’ but Pathak teaches the claim (discussion above in claim 12 is applicable)
Claim 27 is for network apparatus implementing the complementary method of claim 14. Claim elements are discussed above in claim 14. Claim is rejected based on rejection of claim 14. 

Claims 15 and 28:
Regarding claim 15, Sagar teaches the apparatus of claim 1 (discussed above). 
Based on discussion above in claim 14, communication with network may happen through MAC or physical layer signaling. Therefore, the claim, ‘wherein dynamically changing the at least one pattern of gaps is based on the UE informing the network entity when it returns early from one link via at least one of medium access control (MAC) or physical layer (PHY) signaling’ is implied based on discussion above in claim 14.
Claim 28 is for network apparatus implementing the complementary method of claim 15. Claim elements are discussed above in claim 15. Claim is rejected based on rejection of claim 15. 

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) WO 2014/070066 A1 teaches radio resource management (RRM) in inter-operator time-sharing of a frequency spectrum;
b) US 2016/0050644 A1 teaches allocation of portion of time between page bursts for use by a second RAT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462